On a conviction of murder, *Page 487 
with ten years in the penitentiary assessed as punishment, this appeal was prosecuted.
There is no statement of facts or bills of exceptions in the record, and nothing for review in the absence of these.
However, the verdict assesses the punishment at ten years. The sentence is for two years only. It will, therefore, be necessary for the sentence to be reformed to conform to our indeterminate sentence law, which is ordered.
The judgment will be reformed and affirmed.
Reformed and affirmed.